Case: 19-60667     Document: 00515782992         Page: 1     Date Filed: 03/16/2021




              United States Court of Appeals
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                   for the Fifth Circuit                                    March 16, 2021
                                                                             Lyle W. Cayce
                                                                                  Clerk
                                  No. 19-60667
                                Summary Calendar


   Rosalio Antonio Mendez-Lopez; Melvin Antonio
   Mendez-Julian,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 806 316
                              BIA No. A206 806 317


   Before Owen, Chief Judge, and Ho and Engelhardt, Circuit Judges.
   Per Curiam:*
          Rosalio Antonio Mendez-Lopez, a native and citizen of Guatemala,
   appeals his order of removal. He experienced extortion demands and threats
   to his family over the phone from unknown callers. Mendez-Lopez applied


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60667      Document: 00515782992           Page: 2    Date Filed: 03/16/2021




                                     No. 19-60667


   for asylum, withholding of removal, and relief under the Convention Against
   Torture on behalf of himself and his son, Melvin Antonio Mendez-Julian.
           First, Mendez-Lopez argues that the Board should have considered
   his asylum claim, even though it was not timely filed. We can consider
   timeliness in asylum claims if the reason for untimeliness is based on a legal
   or constitutional question. Nakimbugwe v. Gonzales, 475 F.3d 281, 284 &
   nn.1-2 (5th Cir. 2007) (per curiam). Because Mendez-Lopez’s argument is
   factual in nature, this court does not have jurisdiction. See id. at 284 & n.1.
           Second, regarding withholding of removal, Mendez-Lopez contends
   that the Board of Immigration Appeals erred in affirming that he is not likely
   to be persecuted on the basis of an imputed political opinion. Mendez-Lopez
   presents no argument or framing of the evidence that compels this court to
   conclude that the Board’s determination was incorrect. See Orellana-Monson
   v. Holder, 685 F.3d 511, 517-18 (5th Cir. 2012).
           Third, Mendez-Lopez contests the Board’s finding that he has not
   shown that he will more likely than not be subject to torture upon removal.
   But Mendez-Lopez does not adequately brief any argument. So, we consider
   this issue abandoned. See Cal. Gas Transp., Inc., v. N.L.R.B., 507 F.3d 847,
   852 n.3 (5th Cir. 2007).
           The petition for review is DENIED in part and DISMISSED in
   part.




                                          2